                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 18-31252-HLB
Deborah Miller Zuranich                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: wbkarnes                     Page 1 of 1                          Date Rcvd: Nov 20, 2018
                                      Form ID: PMT                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 22, 2018.
db             +Deborah Miller Zuranich,   3053 Fillmore St #245,   San Francisco, CA 94123-4009

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 22, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 20, 2018 at the address(es) listed below:
              David Burchard    TESTECF@burchardtrustee.com, dburchard13@ecf.epiqsystems.com
              Office of the U.S. Trustee / SF   USTPRegion17.SF.ECF@usdoj.gov
                                                                                            TOTAL: 2




          Case: 18-31252            Doc# 7       Filed: 11/22/18          Entered: 11/22/18 21:27:20                Page 1 of 2
Form PMT
                                    UNITED STATES BANKRUPTCY COURT
                                         Northern District of California


In    Deborah Miller Zuranich                                  Case No.: 18−31252
Re:
   aka Deborah Leigh Miller                                    Chapter: 13
   dba Joseph J. Miller Living Trust dated
       October 8, 2007
        Debtor(s)



                            ORDER FOR PAYMENT OF FEES IN INSTALLMENTS


The above−named debtor(s) having filed application for permission to pay filing fees in this case in installments,
      IT IS ORDERED that the debtor(s) pay fees as follows:

            First Installment         $0.00 paid upon filing
            Second Installment        $104.00 on or before           12/20/18
            Third Installment         $103.00 on or before           1/22/19
            Final Installment         $103.00 on or before           2/19/19


       IT IS FURTHER ORDERED that all payments be made to the Clerk of the United States Bankruptcy Court at
the address shown below, and that until filing fees are paid in full, the debtor(s) shall pay no money and shall transfer
no property to his/her attorney, his/her attorney shall accept no money or property from debtor(s) for services in
connection with this case.
       IT IS FURTHER ORDERED that any objections or motions for changes in the above fee schedule must be
filed with Clerk at the address below and will be scheduled for hearing before the undersigned Bankruptcy Judge.

       IT IS FURTHER ORDERED that if the installment payments are not timely made, or the entire fee is not paid,
in accordance with the terms of this order, this case shall be dismissed without further notice or hearing.



Dated: 11/20/18                                      By the Court:

                                                     Hannah L. Blumenstiel
                                                     United States Bankruptcy Judge


ADMINISTRATIVE FEE AND FILING FEE PAYMENTS MUST BE PAID IN THE EXACT AMOUNTS AS
INDICATED ABOVE. PAYMENT MUST BE IN THE FORM OF A CASHIER'S CHECK OR MONEY ORDER
MADE PAYABLE TO CLERK OF U.S. BANKRUPTCY COURT. PERSONAL CHECKS CANNOT BE
ACCEPTED. DEBTOR'S FULL NAME AND BANKRUPTCY CASE NUMBER MUST BE INCLUDED WITH
ALL PAYMENTS.

EFFECTIVE SEPTEMBER 17, 2018, THE CLERK'S OFFICE WILL NO LONGER ACCEPT CASH.

Clerk, U.S. Bankruptcy Court
450 Golden Gate Avenue, 18th Fl.
Mail Box 36099
San Francisco, CA 94102




     Case: 18-31252         Doc# 7       Filed: 11/22/18        Entered: 11/22/18 21:27:20            Page 2 of 2
